Citation Nr: 0714886	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-41 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hand 
disability, to include as secondary to service-connected 
residuals of a right elbow fracture with tendonitis and 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right hand disability, to include as 
secondary to service-connected residuals of a right elbow 
fracture with tendonitis and degenerative changes.  
  

FINDING OF FACT

The veteran's current right hand disability first manifested 
after his separation from service and is unrelated to his 
service or to any incident therein.  


CONCLUSION OF LAW

The veteran's current right hand disability was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, like arthritis, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

The veteran contends that he is entitled to service 
connection on a secondary basis for his right hand disability 
due to his service-connected residuals of a right elbow 
fracture with tendonitis and degenerative changes.  

The veteran's service medical records show that in November 
1968 he complained of having fallen on his right hand and 
suffering pain and edema in the metacarpal area.  An x-ray of 
his hand was found to be normal, and the physician 
recommended heat for treatment.  At a February 1971 
separation examination, the veteran made no complaints 
regarding his right hand, and his upper extremities were 
found to have no abnormalities.  Since there was only one 
recorded complaint of symptoms of a right hand disability 
during approximately three years of service and the veteran's 
hand was found to be normal on examination at separation, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
right hand disability.  38 C.F.R. § 3.303(b).  The first 
post-service evidence of record of symptoms of a right hand 
disability is a September 1988 VA examination where the 
veteran complained of experiencing a burning pain in his 
right forearm and hand for the previous two months that 
particularly involved the third, fourth, and fifth fingers of 
his right hand.  He also reported feeling numbness in these 
fingers.  He reported being unable to work more than two to 
three hours at a time as a carpenter due to the weakness in 
his right hand.  No diagnosis was made at this time regarding 
his right hand disability.

In an October 2002 private medical report, the veteran 
complained of having pain in his right wrist that had been 
worsening.  An x-ray revealed that that there were diffuse 
osteoarthritic changes in the right wrist.

At a January 2003 VA joints examination, the veteran 
complained of periodic tenderness and discomfort around the 
elbow.  He stated that he could not fully straighten it out 
and at times, he noticed diminished grip in the right hand.  
The examiner found no gross deformity of the right elbow.  He 
found that it could be extended to the 10 degree position and 
flexed to 130 degrees with pain.  The diagnosis was residuals 
of injury to right elbow with tendonitis, but no other 
diagnosis was made involving the veteran's right hand.  

A September 2003 letter from a private physician stated that 
the veteran had loss of strength in his right hand and that 
he frequently dropped things from the right hand.  The 
physician stated that she believed the veteran's right hand 
condition was related to the ulnar neuropathy in his right 
elbow.

At a December 2003 VA examination, the veteran reported pain 
in his right elbow, weakness in his right hand, and 
occasional numbness in his right hand that caused him to drop 
objects.  He stated that he had stopped working as a mechanic 
due to this problem.  Examination revealed that the veteran 
could oppose his right thumb to the tip of each of his 
fingers.  He could also oppose the tips of his fingers into 
the palmar crease and make a tight fist.  There was no 
evidence of any decreased range of motion of the right hand 
nor were there any objective findings to indicate any loss of 
function or weakness in the right hand.

An August 2004 VA examination was given to determine whether 
there was any nerve injury to the veteran's right hand.  The 
veteran reported having trouble over the previous 10 years 
holding onto things with his right hand.  He complained of 
experiencing numbness and tingling in all of his right 
fingers at different times.  He further reported getting a 
funny bone sensation from his right elbow to his fourth and 
fifth fingers that sometimes would awaken him at night.  
Examination revealed good strength throughout except in the 
adductor digiti minimi, first dorsal interosseous on the 
right.  Sensory examination revealed decreased pinprick in 
most of the right hand, especially the palmar surface.  The 
examiner's impression was that there was evidence of right 
ulnar neuropathy likely at the elbow with some associated 
weakness and numbness and evidence of right carpal tunnel 
syndrome that was symptomatic and caused some sensory loss 
and pain.  He ordered nerve conduction velocities of the 
right upper extremity for further confirmation.  However, the 
results of the electromyograph and nerve conduction studies 
showed no electrodiagnostic evidence of right ulnar or radial 
neuropathy.  The impression was mild to moderate focal 
neuropathy of the right median nerve at the wrist, consistent 
with carpal tunnel entrapment.  A January 2006 letter from a 
private physician stated that the veteran had been a patient 
since May 2004.  It further stated that the veteran underwent 
surgery for carpal tunnel syndrome of the right upper 
extremity in December 2004.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current right hand disability.  There is no 
competent medical opinion of record relating the veteran's 
claimed right hand disability to his service or any event in 
service, to include the fall.  The evidence is also against a 
finding that the right hand disability is a result of the 
veteran's service-connected residuals of a right elbow 
fracture with tendonitis and degenerative changes.  There is 
no competent medical opinion of record demonstrating any 
connection between the veteran's claimed right hand 
disability and his service-connected right elbow disability.  
In addition, no right hand arthritis (or any other right hand 
disability) was diagnosed within one year of separation, so 
presumptive service connection for a right hand disability is 
not warranted.  

The veteran contends that his current right hand disability 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's right hand disability is in September 1988, 
approximately 17 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's right 
hand disability developed in service.  Therefore, the Board 
concludes that the right hand disability was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 and a rating 
decision in January 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

Service connection for a right hand disability, to include as 
secondary to service-connected residuals of a right elbow 
fracture with tendonitis and degenerative changes, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


